Name: 80/893/EEC: Commission Decision of 5 September 1980 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of aid granted to recognized producer groups in the hop sector during 1978 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-27

 Avis juridique important|31980D089380/893/EEC: Commission Decision of 5 September 1980 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of aid granted to recognized producer groups in the hop sector during 1978 (Only the French text is authentic) Official Journal L 254 , 27/09/1980 P. 0044****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 117 , 12 . 5 . 1979 , P . 4 . ( 3 ) OJ NO L 175 , 4 . 8 . 1971 , P . 1 . ( 4 ) OJ NO L 34 , 9 . 2 . 1979 , P . 4 . ( 5 ) OJ NO L 261 , 14 . 10 . 1977 , P . 1 . ( 6 ) OJ NO L 86 , 31 . 3 . 1973 , P . 26 . ( 7 ) OJ NO L 261 , 14 . 10 . 1977 , P ' 3 . ( 8 ) OJ NO L 145 , 2 . 6 . 1973 , P . 1 . ( 9 ) OJ NO L 135 , 1 . 6 . 1979 , P . 57 . ( 10 ) OJ NO L 100 , 14 . 4 . 1973 , P . 32 . COMMISSION DECISION OF 5 SEPTEMBER 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF AID GRANTED TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR DURING 1978 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/893/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 929/79 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1696/71 OF 26 JULY 1971 ON THE COMMON ORGANIZATION OF THE MARKET IN HOPS ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 235/79 ( 4 ), AND IN PARTICULAR ARTICLE 17 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2253/77 OF 11 OCTOBER 1977 ON STRUCTURAL MEASURES IN THE HOP SECTOR ( 5 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 879/73 OF 26 MARCH 1973 ON THE GRANTING AND REIMBURSEMENT OF AID ACCORDED BY THE MEMBER STATES TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR ( 6 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2254/77 ( 7 ), AND IN PARTICULAR ARTICLE 14 THEREOF , WHEREAS THE FRENCH REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN CONNECTION WITH ALL ITS EXPENDITURE INCURRED IN RESPECT OF AIDS GRANTED DURING 1978 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 1460/73 OF 16 MAY 1973 ON APPLICATIONS FOR REIMBURSEMENT OF AID GRANTED BY THE MEMBER STATES TO RECOGNIZED GROUPS OF HOP PRODUCERS ( 8 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1084/79 ( 9 ), AND WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 1010/73 OF 13 APRIL 1973 DEFINING THE ADMINISTRATIVE COSTS OF RECOGNIZED GROUPS OF HOP PRODUCERS ( 10 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AIDS AMOUNTING TO FF 966 700 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 8 AND 9 OF REGULATION ( EEC ) NO 1696/71 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % OF FF 966 700 ( ARTICLE 9 ), I.E . FF 483.350 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 IN RESPECT OF AIDS GRANTED TO RECOGNIZED PRODUCER GROUPS IN THE HOP SECTOR SHALL BE FF 483 350 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 5 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT